DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 06/09/2022, amended claims 1-10 & 12-14.  Claim 11 was cancelled.  Therefore, claims 1-10 & 12-14 are pending.

Response to Arguments
Applicant’s claim amendments and supporting arguments, filed 06/09/2022 with respect to the claim objections and claim rejections under § 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Applicant’s claim amendments and supporting arguments with respect to the claim rejections under §§ 102(a)(1) & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly identified prior art reference Trundle.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation is: “event management device” in claim 1.
Structural support is found in Specification paragraph [132] and Figure 7, and algorithm support is found in Figure 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-3, 6-10 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over:
(i) Hurley et al. (US 2016/0350306 A1, hereinafter “Hurley”) in view of 
(ii) Trundle (USPN 9,013,294 B1, hereinafter “Trundle”).

	Regarding claim 1, Hurley teaches
An event management device for managing events [Hurley, Figure 1], the event management device comprising: 
an event detector configured to [Hurley, Figure 1]:
(i) detect the occurrence of an event related to data delivered by a data delivery system [Hurley, ¶ 0037, buy 10 shares of Company X stock when price is below $530], and 
(ii) extract user data related to the detected event from a user data storage [Hurley, ¶ 0037, buy 10 shares of Company X stock when price is below $530], the extracted user data comprising user data stored in at least one entry of the user data storage [Hurley, ¶ 0032]; and
a rule manager configured to [Hurley, Figure 1]: 
(i) select one or more rules based on at least one of the detected event or the extracted user data [Hurley, ¶ 0043];
(ii) determine one or more actions to be executed by applying the selected one or more rules using said extracted user data [Hurley, ¶ 0037, present confirmation command];
wherein the event detector is further configured to trigger execution of the one or more determined action [Hurley, ¶ 0043].

	Hurley does not explicitly teach wherein the rule manager is further configured, in response to execution of the one or more actions, to receive feedback data corresponding to the one or more actions from at least one user, and to dynamically update the selected one or more rules based on the feedback data.

	However, Trundle teaches wherein the rule manager is further configured, in response to execution of the one or more actions, to receive feedback data corresponding to the one or more actions from at least one user, and to dynamically update the selected one or more rules based on the feedback data [Trundle, column 8, lines 23-38].

	Hurley and Trundle are analogous art because the are in the same field of endeavor, event management.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the system of Hurley with the user feedback techniques taught by Trundle to achieve the predictable result of dynamic rule management adaptive to user needs in actual practice.

Regarding claim 2, the combination of Hurley and Trundle teaches the event management device of claim 1, wherein the rule manager comprises a rule memory for storing rules and a rule engine for managing said rules stored in the rule memory [Hurley, ¶ 0031].

Regarding claim 3, the combination of Hurley and Trundle teaches the event management device of claim 2, wherein each rule comprises a condition part comprising a logical combination of at least one condition and an action part comprising a logical combination of at least one action, the rule engine being configured to determine said at least one action to be executed from the action part of each applied rule depending on the verification of the logical combination of condition of the applied rule [Hurley, ¶ 0044, Boolean logic applies].

Regarding claim 6, the combination of Hurley and Trundle teaches the event management device of claim 1, wherein the device further comprises a data extraction unit configured to extract the user data from the user data storage in response to the detected event, the data extraction unit being further configured to extract event-related data from the detected event [Hurley, ¶ 0039, occurrences of events are independent, defined by user, and inputs may be a subsequent series of inputs by the user].

Regarding claim 7, the combination of Hurley and Trundle teaches the event management device of claim 6, wherein the data extraction unit is configured to generate a description file integrating the extracted user data and/or the extracted event related data, the description file being used by the rule manager to determine said at least one action to be executed [Hurley, ¶ 0035, input parser, uses language models to determine actions to take].

Regarding claim 8, the combination of Hurley and Trundle teaches the event management device of claim 6, wherein the rule manager is configured to select said one or more rules to be applied using extracted user data, and/or extracted event related data from the detected event and/or data from external data sources [Hurley, ¶ 0035, rule-based models applied].

Regarding claim 9, the combination of Hurley and Trundle teaches the event management device of claim 1, wherein the user data storage comprise one or more entries, the user data stored in each entry of the user data storage comprising user information related to a set of users and/or data information related to the data delivered by said data delivery system to the set of users [Hurley, ¶ 0069, data describing events selected by other users that input the same or similar actions].

Regarding claim 10, the combination of Hurley and Trundle teaches the event management device of claim 2, wherein the rule manager comprises a machine learning engine configured to determine an action relevance score for each executed action, using the received feedback data [Hurley, ¶ 0069, relevancy threshold evaluation for actions; ¶ 0070, machine learning implemented].

Regarding claim 12, the combination of Hurley and Trundle teaches the event management device of claim 10, 
wherein the device further comprises an action relevance database configured to store, for each executed action, the action relevance score determined for the action by the machine learning engine [Hurley, ¶ 0069, relevancy threshold evaluation for actions; ¶ 0070, machine learning implemented], 
wherein the rule manager is configured to determine an action to be executed in the form of a logical combination of actions using at least one Boolean operator [Hurley, ¶ 0044, Boolean logic applies], 
the system being configured to trigger execution of at least one of the actions of the logical combination determined by the rule manager, based on the action relevance score associated with the actions of the logical combination in the action relevance database [Hurley, ¶ 0069, relevancy threshold evaluation for actions; ¶ 0070, machine learning implemented].

	Claims 13 & 14 recite limitations similar to those recited in claim 1 and are rejected for the same reasons discussed above.

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over:
(i) Hurley in view of 
(ii) Trundle, and further in view of 
(iii) Pong et al. (US 2020/0005243 A1, hereinafter “Pong”).

Regarding claim 4, the combination of Hurley and Trundle teaches the event management device of claim 2, but does not explicitly teach wherein the rules are stored in the rule memory in the form of one or more tree data structure associated with the rules, the rule engine being configured to apply a rule to said extracted data by parsing at least one tree data structure.

However, Pong teaches wherein the rules are stored in the rule memory in the form of one or more tree data structure associated with the rules, the rule engine being configured to apply a rule to said extracted data by parsing at least one tree data structure [Pong, ¶¶ 0047 & 0048, condition tree and described usage in evaluation].

	Hurley, Trundle, and Pong are analogous art because the are in the same field of endeavor, event management.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hurley and Trundle with the condition tree data structure techniques taught by Pong to achieve the predictable result of an easily adapted data structure for efficient storage/execution of conditions in rule evaluation.

	Regarding claim 5, the combination of Hurley, Trundle, and Pong teaches the event management device of claim 4, wherein each tree data structure is associated with a given rule of the rule memory and represents the condition part of the rule [Pong, ¶¶ 0047 & 0048, condition tree and described usage in evaluation].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/03/2022